COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF TRANSPORTATION AND
 WILLIAM E. LANDSIDLE,
 COMPTROLLER OF THE COMMONWEALTH
                                          MEMORANDUM OPINION * BY
v.          Record No. 1665-97-1       JUDGE JERE M. H. WILLIS, JR.
                                              MARCH 3, 1998
ASPHALT ROADS & MATERIALS CO., INC.

         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                       Frederick B. Lowe, Judge

            Mark S. Paullin, Assistant Attorney General
            (Richard Cullen, Attorney General, on
            briefs), for appellants.

            Jack Rephan (Beth Hirsch Berman; Hofheimer,
            Nusbaum, McPhaul & Samuels, P.C., on brief),
            for appellee.



     The Commonwealth of Virginia, Department of Transportation

(VDOT) appeals a judgment of the trial court granting additional

compensation to Asphalt Roads & Materials Co., Inc. (Asphalt) on

behalf of its subcontractors, Kevcor Corporation (Kevcor) and

M.M. Gunter & Sons, Inc. (Gunter).    VDOT contends that the trial

court erred:    (1) in awarding additional compensation for

backfill material and for disposal of unsuitable material; (2) in

awarding "undercut" compensation for excavation that was not

"undercut"; (3) in failing to limit damages for "undercut" to the

amount claimed by Asphalt; (4) in awarding damages for

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
construction delays without proof of the actual costs incurred by

those delays; (5) in admitting hearsay evidence from an industry

manual to calculate equipment-related damages; and (6) in

incorrectly calculating days lost at a worksite operated by

Gunter.   Asphalt contends that the trial court erred in denying

damages for unabsorbed overhead.     For the reasons that follow, we

affirm in part, reverse in part, and remand.

     Asphalt contracted with VDOT to widen Landstown Road in

Virginia Beach.   The contract incorporated by reference the 1991

VDOT Road and Bridge Specifications (Specifications), the project

plans and drawings, the 1989 VDOT Standards, and VDOT's project

proposal.
     Asphalt filed an administrative construction claim

requesting additional compensation for itself and on behalf of

Kevcor and Gunter.   See Code § 33.1-386.    The Commonwealth

Transportation Commissioner allowed part of the claim.    Asphalt

then filed this action seeking recovery for "such portion of the

claims as were denied by the Commissioner."     See Code § 33.1-387.

The trial court denied Asphalt any further recovery for itself,

but allowed further recovery on behalf of Kevcor and Gunter.

                                I.

     Asphalt subcontracted with Kevcor to perform drainage and

water and sewer system work.   During construction, a VDOT

inspector informed Kevcor that material being excavated for the

installation of the storm drainage system was unsuitable for use




                               - 2 -
as backfill. 1   Kevcor requested additional compensation for costs

incurred in acquiring off-site and placing suitable backfill

material and in disposing of the unsuitable excavated material.

VDOT responded that according to the specifications, the bid

price for the pipes and backfill included these associated costs.

 However, VDOT paid Kevcor additional compensation for backfill

material, based upon the plan dimensions and the contract unit

price for select borrow. 2    VDOT also allowed additional

compensation for disposal of the unsuitable material.
     The trial court awarded Asphalt, on behalf of Kevcor,

additional compensation of $53,500.26 for backfill imported to

the site and $98,286.12 for off-site disposal of the unsuitable

excavated material. 3    VDOT contends that the contract bars

recovery of additional compensation for these items.     We agree.

     Our resolution of this issue turns upon a reading of the

parties' contract.      Because the parties presented for our review

all of the evidence necessary to construe the contract, its

     1
      Specifications § 101.02 defines "backfill" as "Material
used to replace or the act of replacing material removed during
construction . . . ."
     2
      Specification § 101.02 defines "select borrow" as "borrow
material that has specified physical characteristics." "Borrow"
refers to suitable material from sources outside the roadway.
Id.
     3
      The trial court had jurisdiction over this matter "as to
such portion of the claim as was denied by the Commissioner."
Code § 33.1-387. Contrary to the assertion made by Asphalt, the
trial court had the authority to determine not only the amount of
any award, but also whether Asphalt was entitled to an award.



                                  - 3 -
meaning and effect is a question of law, capable of

interpretation by us on appeal.   See Fry v. Schwarting, 4 Va.

App. 173, 180, 355 S.E.2d 342, 346 (1987).

     Section 302 of the Specifications controls construction of

drainage structures.   Measurement and payment for installation of

drainage structures is governed by § 302.04, which states:
          Pipe shall be paid for at the contract unit
          price per linear foot. This price shall
          include excavating, when not a pay item;
          sheeting; shoring; dewatering; disposing of
          surplus and unsuitable material; backfill
          material; and restoring existing surfaces.

     Section 520 of the Specifications addresses installation of

water and sanitary sewer facilities. Section 520.06 states:
          Water mains, water service lines, sanitary
          sewer pipe, and sanitary sewer force mains
          will be measured in linear feet of pipe
          through all valves and fittings,
          complete-in-place, and will be paid for at
          the contract unit price per linear foot.
          This price shall include excavating; testing;
          disinfecting; backfilling; compacting;
          dewatering; disposing of surplus and
          unsuitable material; . . .; and restoring
          property.


     Asphalt argues that the foregoing provisions are ambiguous

when considered in conjunction with the other terms of the

contract and the surrounding circumstances.

     Asphalt claims that Specifications §§ 302.04 and 520.06 must

be interpreted with reference to § 303.06, which governs the

measurement and payment of earthwork.   Specifications § 303.06(d)

states in part that:
          Furnishing and placing backfill material
          . . . will be included in the price for


                               - 4 -
          excavation and will not be measured for
          separate payment unless specific material is
          a pay item for backfill or unless suitable
          material is not available within the
          construction limits. When a specific
          material is a pay item, the unit of measure
          of the material will be in accordance with
          the unit specified in the Contract. When
          suitable backfill material is not available
          within the construction limits, the material
          furnished and placed by the Contractor will
          be paid for in accordance with Section
          109.05. 4


The backfilling and unsuitable material disposal concerned in

this case were not "pay items."   Specifications § 101.02 defines

"pay item" as "a specifically described unit of work for which a

price is provided in the Contract."

     4
      Specifications § 109.05 states in part that:

          Extra work performed in accordance with the
          requirements and provisions of Section 104.03
          will be paid for at the unit prices or lump
          sum specified in the work.


     Specifications § 104.03 states that:

          The Contractor shall perform unforeseen work
          for which there is no price specified in the
          Contract whenever it is deemed necessary or
          desirable. Such work shall be performed in
          accordance with these specifications and as
          directed by the Engineer and will be paid for
          in accordance with Section 109.05.

     Asphalt argues on appeal that these sections do not
encompass "minor structure excavation," which is measured and
paid for under § 303.06. However, the record does not indicate
that Asphalt set forth that claim with particularity to the
Commissioner. Because the Commissioner had no opportunity to
deny additional compensation for minor structure excavation, the
trial court would not have jurisdiction to hear the claim. Code
§ 33.1-387.



                              - 5 -
     While acknowledging that the Commonwealth cannot be

estopped, Asphalt cites VDOT correspondence that, referencing

§ 303.06, allowed additional compensation for furnishing backfill

and disposal of unsuitable excavation material per the dimensions

provided in the plans.   However, in that correspondence, VDOT

acknowledged employing a "liberal" interpretation of the terms of

the contract in order to accommodate Asphalt and to resolve the

issues.   In the same correspondence, VDOT noted that the contract

price included the cost of supplying suitable material and

disposing of unsuitable material.
     We find no ambiguity as to payment for backfill or disposal

of unsuitable material.
          "An ambiguity exists when language admits of
          being understood in more than one way or
          refers to two or more things at the same
          time." The fact that the parties attribute
          to the same terms variant meanings does not
          necessarily imply the existence of ambiguity
          where there otherwise is none.


Smith v. Smith, 3 Va. App. 510, 513-14, 351 S.E.2d 593, 595

(1986) (citations omitted).   Despite the variant interpretations

placed on the terms of the contract by the parties, §§ 302.04 and

520.06 state clearly and unambiguously that the unit price shall
include the cost of backfill material and disposal of surplus and

unsuitable material.

     Asphalt also argues that additional compensation is due,

because the parties did not contemplate the quantity of

unsuitable material encountered at the project site.   Special




                               - 6 -
Provision Copied Notes § 104.03 provides in part that:
          During the progress of the work, if
          subsurface or latent physical conditions are
          encountered at the site differing materially
          from those indicated in the contract . . .
          the party discovering such condition shall
          promptly notify the other party in
          writing . . . .

             Upon written notification, the Engineer will
             investigate the conditions, and if he/she
             determines that the conditions materially
             differ and cause an increase or decrease in
             the cost or time required for the performance
             of any work under the contract, an
             adjustment, excluding anticipated profits,
             will be made and the contract modified in
             writing accordingly.


Cf. Chantilly Constr. Corp. v. Department of Highways & Transp.,

6 Va. App. 282, 292, 369 S.E.2d 438, 444 (1988) (stating general

rule that contractor will not be entitled to additional

compensation due to an unforeseen difficulty).

        The exact quantity of unsuitable material was not known

prior to excavation.    VDOT identified the presence of the

unsuitable material and allowed compensation in accordance with

the plan dimensions and terms of the contract.    However, the

record does not establish that Kevcor was entitled to further

compensation for backfill or for off-site disposal of unsuitable

backfill material.    Moreover, Specifications § 102.04 provides

that:
             The submission of a bid will be considered
             conclusive evidence that the bidder has
             examined the site of the proposed work,
             proposal, plans, standard drawings,
             specifications, supplemental specifications,
             special provisions, special provision copied
             notes, and any other documents specified in


                                 - 7 -
          the proposal before submitting a bid and is
          satisfied as to the conditions to be
          encountered in performing the work and
          requirements specified in the proposal.

                  *    *     *    *      *      *    *

          The submission of a bid will       be considered
          conclusive evidence that the       bidder is
          satisfied with regard to the       subsurface
          conditions to be encountered       in the work.


     Thus, the evidence failed to establish that Kevcor was

entitled to further compensation for backfill or for off-site

disposal of unsuitable backfill material.       We reverse the trial

court's award of $151,786.38 to Asphalt for those items.
                                 II.

     VDOT contends that the trial court erred in awarding

Asphalt, on behalf of Kevcor, $9,400 in additional compensation

for undercut.   VDOT argues that no evidence supports the finding

that undercut occurred.    We agree and reverse the trial court's

award for this item.

     Specifications § 303.06(a)(3) defines "undercut" as the

excavation of unsuitable material from below the lower of "the

bottom of the lower theoretical slab or culvert thickness or

below the excavation limits shown on the plans."         Under familiar

principles, we review the evidence in the light most favorable to

the prevailing party and place upon the aggrieved party the

burden to show that reversal is appropriate.        See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992).

     The plans required the contractor to excavate one foot below



                                 - 8 -
the pipe.    Thus, undercut would occur only to the extent that the

contractor excavated more than one foot below the bottom of the

pipe.    Nothing in the record supports a finding that Kevcor

excavated to that level.     Therefore, we reverse the award for

excavation of undercut.     We need not address whether the trial

court erred in awarding Asphalt a sum greater than was sought in

its motion for judgment.

                                  III.
        VDOT next contends that the trial court erred in awarding

Asphalt damages in the amount of $138,544.88 on behalf of Gunter

and in the amount of $115,680.72 on behalf of Kevcor for five

construction delays attributable to VDOT.       VDOT argues:   (1) that

Asphalt failed to prove the "actual costs incurred" due to the

delays, (2) that the trial court erred in admitting hearsay

evidence, and (3) that the trial court miscalculated the number

of days that Gunter's equipment remained idle at its Holland Road

Pit.    Asphalt contends that the trial court erred in denying it

damages for unabsorbed overhead costs.

                       A.   Proof of Actual Costs

        Generally, compensation is determined by computation of

actual damages.    "'[I]t is sufficient if a reasonable basis of

computation is afforded.'"      Washington Golf & Country Club, Inc.

v. Briggs and Brennan Developers, Inc., 198 Va. 586, 592, 95

S.E.2d 233, 237 (1956) (quotation omitted).         See 5C Michie's

Jurisprudence Damages § 19 (1983).        "'[A]bsolute certainty as to




                                  - 9 -
the amount of damages is not essential when the existence of a

loss has been established.   The quantum may be fixed when the

facts and circumstances are such as to permit . . . an

intelligent and probable estimate thereof.'"        Pebble Bldg. Co. v.

G.J. Hopkins, Inc., 223 Va. 188, 191, 288 S.E.2d 437, 438 (1982)

(quoting Wyckoff Pipe & Creosoting Co., Inc. v. Saunders, 175 Va.

512, 518-19, 9 S.E.2d 318, 321 (1940)).

     Asphalt, Kevcor, and Gunter presented no evidence of actual

damages resulting from delay.      See id. (upholding award for delay

damages based upon difference between estimated and actual

costs).   Rather, they introduced testimony of lay witnesses

calculating equipment-related delay damages by using an industry

manual used to calculate rental values of such equipment.

Because rental calculations were not shown to constitute a

reasonable approximation of actual damages, we reverse the

judgment for damages resulting from delay and remand the case to

the trial court for determination of actual damages.

                             B.    Hearsay

     The trial court committed reversible error in admitting

passages of the "Rental Rate Blue Book for Construction

Equipment" into evidence as exhibits.        This book, and its

component sections, was hearsay.

     An expert witness may give testimony and render an opinion

based upon data made known to him prior to trial.       If the data is

of a type normally relied upon by others in the particular field




                                  - 10 -
of expertise, that data need not be itself admissible in

evidence.   Code § 8.01-401.1.    To the extent called to the

attention of an expert witness by cross-examination or relied

upon by him in direct examination, statements contained in

published treatises, etc., established as reliable authority by

testimony or by stipulation, shall not be deemed hearsay and may

be read into evidence, but may not be received as exhibits.       Id.

     Asphalt presented only lay testimony as to the equipment

costs resulting from delay.   Its witnesses were not qualified as

experts.    The witnesses did not tender expert opinions based on

reference to the Blue Book.   Rather, the Blue Book itself was

tendered as authoritative evidence of its contents.    No testimony

or stipulation established the Blue Book as a document relied

upon by experts in the construction equipment appraisal field.
See Kern v. Commonwealth, 2 Va. App. 84, 87, 341 S.E.2d 397, 399

(1986) (expert jewelry appraiser relied upon unidentified market

data brochure which was not in evidence and testified that its

use was standard in appraisal profession).    As an out-of-court

statement offered to prove the truth of the matter asserted, the

Blue Book was hearsay.    See Papuchis v. Commonwealth, 15 Va. App.

281, 422 S.E.2d 419 (1992) (reversing gambling conviction upon

error in admitting into evidence sports publications relied upon

by expert).   The Blue Book fell into no recognized exception to

the hearsay rule and was, therefore, inadmissible.     Cf. Code

§ 8.01-401.1 (permitting admission of learned treatises upon



                                 - 11 -
direct examination of an expert witness); Code § 8.01-419.1

(National Automobile Dealers' Association books admissible to

prove the fair market value of an automobile).

     Asphalt relied upon the Blue Book to prove damages.
          "[A]dmission of hearsay expert opinion
          without the testing safeguard of
          cross-examination is fraught with
          overwhelming unfairness to the opposing
          party. No litigant in our judicial system is
          required to contend with the opinions of
          absent 'experts' whose qualifications have
          not been established to the satisfaction of
          the court, whose demeanor cannot be observed
          by the trier of fact, and whose
          pronouncements are immune from
          cross-examination."


CSX Transportation, Inc. v. Casale, 247 Va. 180, 183, 441 S.E.2d

212, 214 (1994) (quoting McMunn v. Tatum, 237 Va. 558, 566, 379

S.E.2d 908, 912 (1989)).    Because it was used to prove the amount

of actual damages, admittance of the Blue Book into evidence was

both material and prejudicial to VDOT's interests.    See id.   We

reverse this ruling.

                 C.    Calculation of Days of Delay
     VDOT contends that the trial court erred in calculating the

number of days Gunter's equipment sat idle at the Holland Road

Pit because of delay. 5   We agree.

     The days for which delay compensation may be allowed must be

     5
      While the Commonwealth failed to argue specifically that
the length of the delay was incorrectly calculated, the record
shows that the Commonwealth introduced evidence concerning the
length of the delay and laid that aspect of the damages award
before the trial court.



                                - 12 -
days on which the equipment would otherwise have been used.      The

evidence established that Gunter normally would not have worked

on Sundays, holidays and, possibly, Saturdays.       Therefore, in

calculating the number of days for which an award of compensation

could be made, the trial court should have taken into account the

non-working days embraced within the applicable time period.         The

trial court failed to do so.    Accordingly, we reverse its

calculation of days for which compensation might be allowed and

remand that issue for recalculation.
                    D.   Unabsorbed Overhead Costs

     Asphalt contends that the trial court should have used the

Eichleay formula to calculate its unabsorbed overhead damages.

     We need not address the merits or application of the

Eichleay formula to determine the amount of unabsorbed overhead

during a delay.    The trial court considered the Eichleay formula

and concluded that the evidence did not support its reliability

to determine a damage award in this case.    The record supports

this conclusion.   Finding no error, we affirm this ruling of the

trial court.
                                                Affirmed in part,
                                                reversed in part,
                                                and remanded.




                                - 13 -